Citation Nr: 1605173	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and/or amyloidosis.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder with alcohol dependence and depressive disorder (PTSD), for the period prior to December 9, 2009.

3.  Entitlement to an initial evaluation in excess of 50 percent for PTSD, for the period from December 9, 2009, to January 27, 2014.

4.  Entitlement to a finding of total disability based on individual unemployability (TDIU), for the period from June 9, 2009, to December 17, 2012.

5.  Entitlement to a finding of TDIU for the period prior to June 9, 2009.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1965 to November 1967, to include a tour of combat duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for hypertension and granted service connection for PTSD, rated 30 percent disabling.

During the pendency of the appeal, the RO issued an October 2012 rating decision which granted an increased 50 percent evaluation for PTSD effective December 9, 2009.  The Veteran continued to express his dissatisfaction with both periods on appeal, and so both stages remain before the Board.  However, in a June 2014 decision, the Appeals Management Center (AMC) in Washington, DC, granted a Schedular 100 percent rating for PTSD.  As this is the maximum benefit possible, it is considered a full grant of the benefit sought from its effective date of January 27, 2014; the evaluation is no longer on appeal from that date forward.  AB v. Brown, 6 Vet. App. 35 (1993).  

Further, the Board notes that at some point between October 2012 and June 2013, the RO determined that a depressive disorder was part of the service-connected disability, and altered the corporate record accordingly, as reflected on the recent Codesheets.  

As for TDIU, which was also granted in June 2014, effective from December 17, 2012, the issue was pending as part and parcel of the appeal for increased evaluation for PTSD for the entirety of the appellate period.  As the grant by the AMC did not cover the whole of that period, the issue remains pending for the stage prior to December 17, 2012.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board has recharacterized the issues to reflect the disability and stages before it.

In October 2013 and November 2014, the Board remanded the Veteran's claims for additional development.  The case is now returned for further appellate consideration.  

The Veteran testified at a hearing held before the undersigned at the RO in July 2013; a transcript of the hearing is associated with the claims file.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issues of service connection for hypertension and entitlement to TDIU prior to June 9, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to December 9, 2009, and from that date until January 27, 2014, PTSD was manifested by no worse than occupational and social impairment with reduced reliability and productivity due to such symptoms as marked social withdrawal and isolation, irritability and anger without physical violence, mild impairment of memory, nightmares and sleep disturbances, heightened startle reflex, and frequent fluctuations of motivation and mood.

2.  From June 9, 2009, to December 17, 2012, the Veteran was unable to secure and follow substantially gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation of 50 percent, but no higher, for PTSD prior to December 9, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.

2.  The criteria for an initial evaluation in excess of 50 percent for PTSD from December 9, 2009, to January 27, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.

3.  The criteria for TDIU from June 9, 2009, to December 17, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the TDIU issue decided here, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

This appeal also arises in part from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  ; The Veteran was asked, in compliance with the Board's remand directives, to supply a release for complete Vet Center records, or the records themselves; he has not responded, frustrating further attempts at assistance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); the SSA verified this in January2014 correspondence.  38 C.F.R. § 3.159(c)(2).  

Multiple VA examinations have been afforded the Veteran relevant to the issues addressed here.  Examiners have made all required clinical findings necessary to application of the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

At the Veteran's July 2013hearing, the undersigned discussed the elements of each of the claims on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

PTSD

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable rating is assigned. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication, warrants assignment of a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

As is noted above, two stages of evaluation of PTSD are before the Board, that prior to December 9, 2009, and that from December 9, 2009, to January 27, 2014.  Initially, the Board notes that the symptomatology and descriptions of occupational functioning before and after December 2009 are substantially the same.  The Veteran reported frequent nightmares and dreams to treating doctors and examiners, as well as intrusive thoughts.  He avoided Asian people.  He complained of difficulty sleeping, and heightened startle reflex.  He also stressed his irritability and anger management problems, and he and his family members noted that while he was not physically violent, he would yell a great deal and be difficult to deal with.  He did not like to socialize, and would withdraw from contact even with family members; visits therefore became less frequent.  It was reported that he had one friend to whom he spoke on the phone occasionally.  He was described as moody, at times depressed, at others anxious, and sometimes doing okay.  

Doctors assigning Global Assessment of Functioning (GAF) scores considered a score of 55 in mid-2008, and a 45 in February 2009.  In April 2012, a GAF score of 50 was assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The RO has previously determined that after December 9, 2009, a rating of 50 percent disabling or PTSD is warranted.  Upon review of the evidence and findings prior to December 2009, the Board can find no basis upon which to distinguish the two periods for the majority of time.  Therefore, assignment of an increased 50 percent rating for the period prior to December 9, 2009, is required.  This ensures fair and equitable application of the criteria, and also recognizes that at worst, reasonable minds differed in their assessment of the same evidence.  In other words, the evidence of record prior to December 9, 2009, is in equipoise regarding whether the criteria for a 30 or a 50 percent rating is warranted, and reasonable doubt must be resolved in favor of the Veteran.

The Board has considered whether the disability picture presented warrants assignment of a yet higher rating for mental disorders before or after December 9, 2009.  Prior to that date, no rating in excess of 50 percent is warranted.  The Veteran does exhibit some symptomatology similar to the listed criteria, such as difficulty with effective relationships both at home and (formerly) at work, and his described "short fuse" demonstrates impaired impulse control, but the severity of these symptoms fails to meet that required for a higher 70 percent rating.  For example, he had not had any violent outbursts with his anger, and he does have some relationships with his wife and grandson, and to a lesser extent his children and a friend.  His depression and anxiety fluctuate over this period, and so are not "near continuous."  Further, he is still able to function independently and appropriately, though less effectively.  
 
Moreover, as the Board has already noted, the disability picture presented before and after December 2009 is consistent overall, and so for the same reasons a 70 percent rating is not warranted prior to December 9, 2009, one is not warranted for the period after.  The Board acknowledges that as of an April 2013 VA examination and a July 2013 treatment note, the Veteran reported increased depression due to his health problems, and stated he was having auditory and visual hallucinations, but also notes that the Veteran at those times described a reduction in his social withdrawal, citing going out with his wife and friends, and seeing other family member more.  While some symptomatology arguably worsened, other manifestations improved, leaving the overall disability picture consistent.  The Board notes that the April 2013 VA examiner specifically stated that the presentation was very consistent with earlier examinations, and assigned a GAF of 50, well within the range previously assigned.

Therefore, no schedular evaluation in excess of the currently assigned 50 percent is warranted for any period prior to January 27, 2014.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

Here, the rating criteria fully contemplate the Veteran's complaints related to his mental disorder.  As is discussed above, the criteria are not a laundry list, and allow consideration of the full gamut of reported symptoms, to include depression, anxiety, sleep problems, anhedonia, and social withdrawal.  No further discussion of extraschedular evaluation is therefore required.


TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a). 

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. § 4.16(a).

The RO determined in a June 2014 decision that TDIU was warranted for the period from December 17, 2012, (the date of receipt of a formal claim for TDIU) to July 1, 2013, the date on which a schedular total disability rating was assigned for service-connected amyloidosis.

However, a claim for TDIU was pending prior to December 2012 as part and parcel of the Veteran's appeal for an increased rating for PTSD, as he had asserted that his service-connected disabilities rendered him unemployable.  

As of December 17, 2012, the Veteran was service connected for PTSD, rated 50 percent disabling; diabetes mellitus, rated 10 percent disabling; left and right lower extremity peripheral neuropathies, rated 10 percent disabling each; and left and right upper extremity peripheral neuropathies, rated 0 percent disabling each.  His combined evaluation on December 17, 2012, was 70 percent.  This combined rating was effective June 9, 2009; from May 27, 2008, the combined rating had been 60 percent for PTSD and diabetes only.

For the period from June 9, 2009, to December 17, 2012, then, the Veteran met the basic eligibility threshold with a 70 percent combined rating, including a disability rated at least 40 percent disabling.  Further, the AOJ has found that at this same level of impairment on December 17, 2012, the Veteran was unemployable.  It would be inconsistent and in violation of the reasonable doubt doctrine to find that the Veteran was not also unemployable due to his service connected disabilities prior to that date.

Accordingly, entitlement to TDIU must be awarded for the period of June 9, 2009, to December 17, 2012.  The period prior to June 9, 2009, is addressed in the remand section below.


ORDER

An increased 50 percent rating, but no higher, for PTSD prior to December 9, 2009, is granted.

An evaluation in excess of 50 percent for PTSD from December 9, 2009, to January 27, 2014, is denied.

Entitlement to TDIU from June 9, 2009, to December 17, 2012, is granted.


REMAND

Hypertension

The Veteran has consistently asserted that his hypertension is caused or aggravated secondary to service-connected diabetes and/or amyloidosis.  This theory of entitlement has been fully considered and addressed by VA examiners, most recently in a very thorough and complete April 2015 nexus opinion.

Unfortunately, the Board also has an obligation to develop and consider theories of entitlement not expressly raised by the Veteran, but reasonably inferred on the basis of the evidence of record.  Such is the case here.  The Veteran served in Vietnam, and is presumed to have been exposed to herbicides.  

The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  The suggestive evidence of an association is sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, and so remand is required for an examination and medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

TDIU

As is noted above, entitlement to TDIU requires meeting certain schedular thresholds.  However, when such thresholds are not met, it remains VA policy that a Veteran who is unable to secure and follow a substantially gainful occupation due to service-connected disabilities shall still be rated totally disabled.  Those claimants must be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board cannot grant extraschedular entitlement in the first instance.

Here, prior to June 9, 2009, the Veteran's combined rating was 60 percent, and the diabetes and PTSD supporting that evaluation cannot be considered a single disability for TDIU purposes.  38 C.F.R. § 4.16(a).  He does not therefore meet the schedular eligibility requirement and referral is necessary.

Moreover, because TDIU entitlement is dependent upon consideration of the impact of all service-connected disabilities on a Veteran's ability to work, adjudication of the claim would be premature in light of the open and pending claim of service connection for hypertension.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the electronic record, relevant documents must be printed and made available for review.  Any necessary testing must be accomplished.

The examiner should opine as to whether currently diagnosed hypertension is at least as likely as not (50 percent probability or greater) related to active service.  The examiner should address the NAS finding of "limited or suggestive evidence of an association" between herbicides and hypertension.

A full and complete rationale for all opinions expressed is required.

2.  Refer the issue of entitlement to TDIU prior to June 9, 2009, to the Director, Compensation and Pension Service, for consideration under 38 C.F.R. § 4.16(b).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


